Citation Nr: 0408796	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  99-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for insomnia and memory 
loss as due to undiagnosed illness.

2.  Entitlement to service connection for joint pain, 
including arthritis of the lumbar spine and lumbosacral 
strain, as due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by jaw pain as due to undiagnosed illness.

4.  Entitlement to service connection for rash of the upper 
arms and shoulders as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.P.G.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1990 to 
September 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and was the subject of a December 2000 Board 
remand.  Additional issues before the Board at that time 
included service connection for shortness of breath and chest 
pain, headaches, dizziness, and PTSD.  

In November 2000, the RO granted a total compensation rating 
based on individual unemployability; this rating was 
predicated in large part, by the RO's finding that she had 
multiple sclerosis that was presumptively related to service.  
In July 2003 the RO granted service connection for chronic 
bronchitis (claimed as shortness of breath and chest pain), 
headaches, vertigo (claimed as dizziness), and PTSD to 
include claims for insomnia and memory loss.  The claims for 
service connection for insomnia and memory loss as separate 
disorders continues.


FINDINGS OF FACT

1.  The veteran's insomnia is attributed to service-connected 
PTSD, and is considered as part of that condition.

2.  Joint pain is attributed to a medical diagnosed 
condition, degenerative arthritis of the lumbar spine, a 
condition that is not of service origin.

3.  The veteran's complaints of jaw pain are attributed to 
temporomandibular joint disorder a condition that is not of 
service origin.

4.  The evidence does not show that the veteran has a chronic 
skin rash of the upper arms and chest.

5.  Memory loss is not shown by the objective record, and to 
the extent that lack of concentration is shown, it is 
considered a manifestation of the veteran's service-connected 
PTSD.


CONCLUSION OF LAW

Claimed disabilities of insomnia, joint pain including 
degenerative arthritis of the lumbar spine and lumbosacral 
strain, a disability manifested by jaw pain, a skin rash of 
the upper arms and chest, and memory loss, all claimed as due 
to undiagnosed illness, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had Army Reserve service before she was ordered 
to active duty in support of Operation Desert Shield/Desert 
Storm in December 1990.  During this period, she had over two 
months of service in Southwest Asia.  Her current claims for 
compensation benefits are based upon her service in Operation 
Desert Shield/Desert Storm.  On the veteran's December 1990 
report of medical history for deployment, she reported that 
she had bilateral trick knee from high school sports.  In 
February 1991 she was seen for low back and neck pain.  It 
was reported that she had a history back problems following a 
motor vehicle accident a year ago.  The impression was 
cervical and lumbosacral strain.   On a March 1991 medical 
examination for redeployment, examination was unremarkable.  
Diagnoses included a right calcaneal spur and bilateral knee 
arthralgias.  

On 1992 VA compensation examinations, there were no findings 
relative to insomnia, generalized joint pain, including 
arthritis of the lumbar spine and lumbosacral strain, a 
disability manifested by jaw pain, any skin disease of the 
upper arms and shoulders, or memory loss.  

In December 1992 the RO granted service connection for 
residuals of cystitis and residuals of fractures of toes of 
the left foot.  In March 1993 the RO granted service 
connection for residuals of a fracture of the right hip with 
degenerative changes.

Following a VAMC admission in September 1998, during which 
probable multiple sclerosis was diagnosed, and VA 
examinations in November 1998, the RO granted service 
connection for a number of disabilities as due to multiple 
sclerosis, including involvement of the upper extremities, 
bowel dysfunction, dysphagia, visual impairment, involvement 
of the lower extremities.  

At the December 2000 videoconference hearing, the veteran 
testified that she has a skin rash of the shoulders and back 
that comes and goes, but is always gone when she makes an 
appointment to get treatment.  She related that she has 
difficulty sleeping due to PTSD symptoms and was told that 
she had memory deficit.  She testified primarily about PTSD 
and did not testify regarding generalized joint pain or jaw 
pain.

On a March 2003 VA skin examination, the veteran reported 
that she had a rash over her arms and chest while serving in 
Saudi Arabia.  She reported that since she came home the 
condition was asymptomatic.  Examination of the arms and 
chest was negative.  The diagnosis was dermatitis of both 
forearms, currently asymptomatic.

On a March 2003 VA neurological examination, it was reported 
that that the veteran headaches poor concentration secondary 
to multiple sclerosis.  She performed well on executive 
memory tests, but her performance was slow secondary multiple 
sclerosis lesions.  The diagnoses included poor concentration 
secondary to PTSD.  

On a March 2003 VA orthopedic examination, it was reported 
that the veteran had the onset of arthritis "many, many 
years" earlier with pain in multiple joints, including the 
jaw.  It was noted that she had temporomandibular joint 
disease.  The final diagnoses were arthritis of the lumbar 
spin, arthritis of multiple joints of unknown etiology, and 
temporomandibular joint diagnosis of unknown etiology.  

In July 2003 the RO granted service connection for PTSD to 
include claims for insomnia and memory loss, and granted 
service connection for chronic bronchitis and headaches.  

On an April 2003 VA PTSD examination, the veteran had 
complaints of difficulty sleeping.  The diagnoses were PTSD 
and depressive disorder.

In July 2003 the RO granted service connection for PTSD to 
include claims for insomnia and memory loss, and granted 
service connection for chronic bronchitis and headaches.  

II.  Analysis

VCAA
The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate 
the claim and includes an enhanced duty to notify a claimant 
and his or her representative, if any, as to the information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision, 
statement of the case, and supplemental statements of the 
case adequately informed the veteran of the types of evidence 
needed to substantiate her claim.  In January 2002 the RO 
sent a letter to the veteran, and asked her to submit certain 
information, and informed her of the elements needed to 
substantiate her claim.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information the VA would obtain.  Therefore, the Board 
finds that VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the January 2002 notice, the 
Board notes that in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the January 2002 letter to the veteran from 
the RO, the RO informed her that the VA must make reasonable 
efforts to help her get evidence necessary to support her 
claim.  She was told that the VA would make reasonable 
efforts to obtain relevant records, including medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing 
sufficient information to the VA to identify the custodian of 
any records.  She was notified that it was still her 
responsibility to make sure that these records were received 
by the VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: telling us 
about any additional information or evidence that you want us 
to try to get for you."  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the January 2002 letter 
was sent to the veteran after the RO's April 1999 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  As the 
case had already proceeded far downstream from the 
application for benefits, providing the section 5103(a) 
notice then - as the Court noted in Pelegrini - would largely 
nullify the purpose of the notice.  As there could be no 
useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist her.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and 
pertinent VA treatment records have been obtained.  There is 
no basis for speculating that additional unobtained evidence 
exists that would be relevant to the claim being decided 
herein.  Multiple VA examinations with etiological opinions 
have been obtained.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. J an. 7, 2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

1.  Insomnia and memory loss

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
The Board notes that these new legal provisions do not affect 
the particular Persian Gulf War claims involved in the 
instant appeal.

The veteran asserts that all of the currently claimed 
conditions for which she is seeking service connection are 
due to an undiagnosed illness from Persian Gulf War service.

Service connection has been granted for PTSD and one of the 
veteran's complaints with regard to his PTSD has been 
difficulty sleeping.  The grant of service connection for 
PTSD specifically included insomnia, and there is no evidence 
of a separately diagnosed condition manifested by insomnia.  
Likewise with the veteran's claim for service connection for 
memory loss.  The recent neurological examination noted that 
the veteran tests of executive memory, and that slowness in 
testing could be attributable to her multiple sclerosis; 
nevertheless the condition diagnosed was lack of 
concentration and it was attributed to her PTSD.  
Significantly, the Board finds no separately ratable disorder 
manifested by Insomnia and memory loss.  Furthermore, even if 
there were such a disorder, the difficulty sleeping and lack 
of concentration are considered in the rating for PTSD.  

2.  Joint pain, including arthritis of the lumbar spine and 
lumbosacral strain.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case the veteran's arthritis is a diagnosed condition 
and as such is not eligible for the presumptions that pertain 
to Gulf War veterans.  In this case the recent VA orthopedic 
examination identified the veteran's arthritis of the lumbar 
spine as a condition that is due to the natural aging process 
not as a condition as likely due to her service.  Her back 
problems were noted to have been related to a motor vehicle 
accident prior to service.  The arthritis of multiple joints 
was not identified during service or within the first year 
after service.  As there is no evidence relating her joint 
pain, including arthritis of the lumbar spine and lumbosacral 
strain to service on a direct or presumptive basis the Board 
concludes that a preponderance of the evidence is against the 
claim for service connection.  Thus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  A disability manifested by jaw pain as due to undiagnosed 
illness.

On the recent VA orthopedic examination, it was noted that 
the veteran had complaints of jaw pain, and temporomandibular 
joint disease of unknown etiology was diagnosed.  As a 
diagnosed condition temporomandibular joint disease is not 
eligible for the presumptions that pertain to Gulf War 
veterans.  There is no evidence otherwise to link 
temporomandibular joint disease to service and thus 
preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim for service connection for 
temporomandibular joint disease must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert supra, 1 Vet. App. 49 (1990).

4.  A rash of the upper arms and shoulders as due to 
undiagnosed illness.

While the recent VA examination noted a diagnosis of a skin 
rash, it was asymptomatic, and the veteran herself reports 
that the claimed condition has never been present when she 
sought treatment for it, the condition basically has not been 
objectively shown at any time.  In the absence of 
confirmation of the claimed condition, there is no 
identifiable disorder for which service connection may be 
granted.  

ORDER

Service connection for insomnia and memory loss as due to 
undiagnosed illness is denied.

Service connection for joint pain, including arthritis of the 
lumbar spine and lumbosacral strain, as due to undiagnosed 
illness is denied.

Service connection for a disability manifested by jaw pain as 
due to undiagnosed illness is denied.

Service connection for rash of the upper arms and shoulders 
as due to undiagnosed illness is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



